DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I (drawn to a protein) and the species described below in the Response filed on May 17, 2022 is acknowledged.

	The elected species are antibody with VH and VL which are not single domain antibody including VHH or VNAR fragment:

    PNG
    media_image1.png
    245
    681
    media_image1.png
    Greyscale


	Claims 5, 6, 8, 10-19, 28, and 39-48 have been canceled.

	Claims 1-4, 7, 9, 20-27, and 29-38 are pending.

	Claims 20, 21, 24, 25, and 34-38 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.

	Claims 1-4, 7, 9, 22, 23, 26, 27, and 29-33 are currently under consideration as they read on the elected invention.





3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 32 is indefinite in that they only describe the number of amino acid residue positions without reciting the numbering system. The commonly used numbering systems, e.g. EU or Kabat, refers to the same amino acid residues in Fc with different numbers (e.g. see Presta US 6,737,056 in Table 6).  

	Amending the claim to recite the particular numbering system used (e.g. EU numbering system if supported by the specification) would overcome this rejection.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-4, 7, 9, 22, 23, 26, 27, and 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims are drawn to a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds CCL-1/CLEC12A, and an Fc or a third antigen-binding site that binds CD16.  Dependent claim 9 recites first antigen binding site comprises a heavy and light chain variable domains comprising amino acid sequence that are at least 90% identical to SEQ ID NOs: 9 and 10 (the elected species), respectively. Dependent claim 26 recites second antigen-binding site comprises a VH and a VL that are 90% identical to SEQ ID NOs: 115 and 119, respectively. 

	The specification discloses that NKG2D is one of the activating receptors on Natural Killer cells (NK cells). NK cells are also activated by the constant region of some immunoglobulins through CD16 on their surface (e.g. see [0007] of the published instant application US 20200277384).  The specification discloses several antibody clones that specifically binds NKG2D (e.g. in Table 1 in pages 8-9 of the specification as-filed).  The specification further discloses that human C-type lectin-like molecule-1 (CLL-1) also known as MICL or CLEC12A, is a type II transmembrane glycoprotein and member of the large family of C-type lectin-like receptors involved in immune regulation. CLL-1/CLEC12A is overexpressed in over 90% of acute myeloid leukemia patient on leukemic stem cells, but not on normal haematopoietic cells (see [0008]).

However, there is insufficient written description in the specification as-filed of the protein comprising three antigen-binding sites all defined by antigen specificities as recited in the instant claims.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). See MPEP 2163.02.
In Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc.,and Abbvie Biotechnolo~, Ltd., v. Janssen Biotech In. And Centocor Biologics,LLC, Case No. 2013-1338 and 2013- 1346, C.A.Fed. ("Abbvie"), the Federal Circuit reiterates the inherent unpredictability of protein engineering in Abbvie.  For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen- Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity.” 
A patent claiming a genus must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1351. It is not clear that disclosing an antigen would satisfy the written description requirement for a claim to an antibody.  
Here, it is not clear that recitation of antigens NKG2D and CCL-1/CLEC 12A gives the required kind of structure-identifying information about an antibody or antigen-binding fragment thereof that binds these antigens.

 While instant claims indicate what the antibody does (e.g. binds NKG2D), they do not clearly identify what it is, i.e. its sequence/structure.

Regarding claims 9 and 26, note that while the claims recite the amino acid sequence of the variable domains, the claim fails to identify which amino acids within the recited sequences can be mutated for an antibody to have the same function of binding the recited antigens.

For example, an amino acid sequence that is 90% identical to SEQ ID NO:115 would include entirely different protein, e.g. anti-CD3 antibody, see alignment below (Qy: instant VH of SEQ ID NO:115, Db: heavy chain of anti-CD3 antibody):

RESULT 14
BDL11087
ID   BDL11087 standard; protein; 118 AA.
XX
AC   BDL11087;
XX
DT   09-FEB-2017  (first entry)
XX
DE   Anti-human CD3 antibody heavy chain variable region, SEQ ID 7.
XX
KW   CD3 protein; acute myelogenous leukemia; antibody; antibody therapy;
KW   brain tumor; cancer; cytostatic; gynecological disorder;
KW   heavy chain variable region; hodgkins disease; immunosuppressive;
KW   leukemia; multiple myeloma; non-hodgkin lymphoma; prostate tumor;
KW   therapeutic; transplant rejection.
XX
OS   Unidentified.
XX
CC PN   US2016368988-A1.
XX
CC PD   22-DEC-2016.
XX
CC PF   08-JUL-2016; 2016US-00205629.
XX
PR   10-JUL-2015; 2015EP-00176355.
XX
CC PA   (MERU-) MERUS NV.
XX
CC PI   Bakker ABH,  Van Loo PF;
XX
DR   WPI; 2016-80630N/06.
XX
CC PT   Treating cancer or risk of cancer, by administering bispecific antibody 
CC PT   comprising heavy chain and light chain combination that binds to human 
CC PT   cluster of differentiation 3, and tumor antigen.
XX
CC PS   Disclosure; SEQ ID NO 7; 65pp; English.
XX
CC   The present invention relates to a novel method for treating cancer or 
CC   risk of cancer. The method for comprises administering a bispecific 
CC   antibody to the subject, where the antibody comprises a heavy chain and 
CC   light chain combination that binds to human CD3. The invention further 
CC   relates to a bispecific antibody. The cancer includes gynecological 
CC   cancer, prostate cancer, brain cancer, leukemia, acute myeloid leukemia, 
CC   Hodgkin's lymphomas, non-Hodgkin's lymphomas, and multiple myeloma, the 
CC   method of the invention is also used for treating transplant rejection. 
CC   The present sequence is an anti-human CD3 antibody heavy chain variable 
CC   region, used in the invention for treating cancer.
XX
SQ   Sequence 118 AA;

  Query Match             95.4%;  Score 596;  DB 23;  Length 118;
  Best Local Similarity   95.8%;  
  Matches  113;  Conservative    2;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGIINPSGGSTSY 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGIINPSGGSTSY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARGNYGDEFDYWGQGTLVTVSS 118
              |||||||||||||||||||||||||||||||||||||:|  || ||||||||||||||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCAKGTTGDWFDYWGQGTLVTVSS 118


Further, the specification does not disclose any species of single domain antibody such as VHH or VNAR that is camelid or found in cartilaginous fish. The disclosure of known anti-NKG2D antibody, e.g. humanized or murine, would not provide written description support the claimed single domain antibody such as VHH or VNAR that is camelid or found in cartilaginous fish.

It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., Immunology Third Edition, Garland Publishing Inc. 1997, Chapter 3, Structure of the Antibody Molecule and Immunoglobulin Genes, pages 3:1-3:11, see entire selection). 

Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.

	The instant specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between functions (e.g. antigen specificities) and the structure of the protein by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the antibody broadly encompassed by the claimed invention.

It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. 
See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. 

This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.

Artisans are well aware that knowledge of a given antigen (for instance the NKG2D and CCL-1/CLEC 12A) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. (J. Mol. Biol. 2003, 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). 

Similarly, Lloyd et al. (Protein Engineering Design & Selection. 2009, 22;3:159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). 

Goel et al. (The Journal of Immunology. 2004, 173:7358-7367) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. 

Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. (Nature Review. 2019, Vol. 19, June, pages 355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014). 
Applicant has claimed a protein having first, second and third antigen-binding sites that binds NKG2D and CCL-1/CLEC 12A in the absence of any additional structural features or characteristics that give rise to said functional property.  Thus the claims rely on completely functional language to describe the genus of claimed antibodies.  As discussed above, such functional claiming for antibody products is generally problematic as the specific structure which gives rise to the function in question is not provided.  Additionally, while the instant specification does disclose multiple antibodies, given the vast array of potential sequences which can have the same function as discussed by for example Edwards, Lloyd, and Goel, such disclosed species do not appear to be representative of the genus of all possible antibodies that have the function of binding the NKG2D and CCL-1/CLEC 12A.

Therefore, in view of the breadth of the claims and the disclosure of the instant specification, artisans would reasonably conclude that applicant was not in possession of the full breadth of a protein having three antigen-binding sites that bind NKG2D and CCL-1/CLEC 12A  at the time the instant application was filed.  

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-4, 7, 22, 23, 26-27, 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al. (US 2014/0120096) in view of Kufer (US 2004/0038339, reference on IDS).

	Bakker et al. teach that bispecific antibodies that binds tumor-associated antigen and a trigger molecule on the effector cells are widely used for retargeting immune effector cells to tumor cells (e.g. see [0003]). Bakker et al. teach an example of a bispecific antibody that is fully human IgG1 containing full length Fc (hinge-CH2-CH3) capable of binding CD16 and having one binding site comprising a VH and a VL the binds CD3 and another binding site comprising a VH and VL that binds CLEC 12A (a myeloid cell specific surface antigen expressed in 90-95% relapsed AML patients) (e.g. see [0027]). Bakker et al. teach that the immune effector cells can be a NK cell expressing NKG2D (e.g. see [0036]).  Bakker et al. teach that the antigen binding site that binds CLEC 12A comprises a VH and a VL that are 100% identical to the instantly recited sequences in claim 26 and also contains the CDRs as recited in instant claim 27 (see sequence alignments below). Bakker et al. teach a common light chain for the first and second antigen binding sites (e.g. see claim 22).  Bakker et al. teach that the antigen binding sites can be scFv which have VH and VL in a single polypeptide (e.g. see [0057]).  

Instant SEQ ID NO: 115 (Qy) alignment to prior at antibody VH (Db):

US-14-040-023D-8
; Sequence 8, Application US/14040023D
; Patent No. 10358492
; GENERAL INFORMATION
;  APPLICANT: MERUS N.V.
;  TITLE OF INVENTION: BISPECIFIC IgG ANTIBODIES AS T CELL ENGAGERS
;  FILE REFERENCE: MRX5-010
;  CURRENT APPLICATION NUMBER: US/14/040,023D
;  CURRENT FILING DATE: 2013-09-27
;  PRIOR APPLICATION NUMBER: US 61/834,915
;  PRIOR FILING DATE: 2013-06-14
;  PRIOR APPLICATION NUMBER: US 61/706,543
;  PRIOR FILING DATE: 2012-09-27
;  NUMBER OF SEQ ID NOS: 39
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 8
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic: CLEC12A 4331 VH
US-14-040-023D-8

  Query Match             100.0%;  Score 625;  DB 1;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGIINPSGGSTSY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGIINPSGGSTSY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARGNYGDEFDYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARGNYGDEFDYWGQGTLVTVSS 118

Instant SEQ ID NO:119 alignment to the prior art antibody VL:

US-14-040-023D-20
; Sequence 20, Application US/14040023D
; Patent No. 10358492
; GENERAL INFORMATION
;  APPLICANT: MERUS N.V.
;  TITLE OF INVENTION: BISPECIFIC IgG ANTIBODIES AS T CELL ENGAGERS
;  FILE REFERENCE: MRX5-010
;  CURRENT APPLICATION NUMBER: US/14/040,023D
;  CURRENT FILING DATE: 2013-09-27
;  PRIOR APPLICATION NUMBER: US 61/834,915
;  PRIOR FILING DATE: 2013-06-14
;  PRIOR APPLICATION NUMBER: US 61/706,543
;  PRIOR FILING DATE: 2012-09-27
;  NUMBER OF SEQ ID NOS: 39
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 20
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic: O12 VL
US-14-040-023D-20

  Query Match             100.0%;  Score 549;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQSYSTPPTFGQGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQSYSTPPTFGQGTKVEIK 107
	Bakker et al. teach a pharmaceutical composition comprising the bispecific antibody and a pharmaceutical acceptable carrier (e.g. see [0052]).

	The reference teachings differ from the instant invention by not exemplifying a bispecific anti-NKG2D/CLEC 12A antibody.

	Kufer teaches that NKG2D is an activating NK cell receptor that when triggered capable of cytotoxicity (e.g. see [0009]). Kufer further teach that NK cells are dominant effector cells that gain antigen specificity through binding of IgG to their surface Fcγ receptor CD16 which acts as specific antigen receptor enabling antibody-armed NK cells to destroy target cells in an antigen specific manner (e.g. see [0010]). Kuffer teaches monoclonal antibodies that specifically binds human NKG2D (e.g. see Examples 1 and 2). Kufer teaches a multispecific antibody comprising a first domain having a binding site specifically recognize the extracellular epitope of NKG2D receptor complex and a second domain having a second binding site that binds to a tumor antigens (e.g.s ee claims 1-7)


It would thus be obvious to one of ordinary skill in the art at the time the instant invention was filed to combined the teachings of Bakker and Kufer to produce a multispecific antigen binding protein that bind NKG2D, and a tumor associated antigen CLEC 12A with full length human IgG1 Fc region binds CD16.  One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since NKG2D on NK cell surface was shown to be unique due to its precision of exhaustively but also exclusively recruiting all relevant cytotoxic lymphocytes and multispecific antibody that binds NKG2D and CLEC 12A in order to target NK cells to leukemia cells for cytotoxic killings of the leukemia cells.  An ordinary skill in the art would be motivated to combine the multispecific antibody that binds NKG2D and CLEC 12A with human IgG1 Fc region capable of binding CD16 in order to engage Fcγ receptor CD16 (FcγRIIIA) on NK cells for potent cytotoxicity against tumor cells. Given that Bakker expressly suggests that the CD3 binding site in the bispecific antibody can be changed to antibody that binds NKG2D, and in view of the readily available anti-NKG2D antibodies disclosed in Kufer, substituting the anti-CD3 antibody with anti-NKG2D antibody would have yielded predictable results of a bispecific antibody that binds NKG2D and CLEC 12A for recruiting NK cells to CLEC 12A bearing leukemia cells. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

10.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable Bakker et al. (US 2014/0120096) in view of Kufer (US 2004/0038339, reference on IDS) as applied to claims 1 and 29 above, and further in view of Kim (EP 2927321, reference on IDS).

	The teachings of Bakker and Kufer have been discussed above.
The reference teachings differ from the instant invention by not describing Fc domain differs at one or more positions including Q347.

	Kim teaches CH3 domain variants for heterodimer formation of the heavy chain constant region of an antibody.  Specifically, Kim teach that problems with making bispecific antibody include low stability and antibody aggregation causing immunogenicity (e.g. see [0011]).  Kim teaches Fc provides long serum half-life, binding to Fc receptors, and protein A and G binding for purification process (e.g. see [0011]). Kim teach amino acid substitutions in the CH3 domain in positions Q347E or Y349S (e.g. see [0027]-[0034]).  Kim teach that the CH3 variants has improved expression level and improved yield and thermodynamics compared to unmutated CH3 (e.g. see [0037]).

	It would this be obvious to one of ordinary skill in the art to introduce amino acid substitutions Q347E or Y439S disclosed by Kim into the multispecific antibody taught by Baller amd Kufer.  An ordinary skill in art would have been motivated to do so, and have a reasonable expectation of success, since Kim teaches that mutations such as Q347E or Y349S in the CH3 domain of the Fc region of IgG would improve production and thermodynamics. As such, multispecific antibody that binds NKG2D and CLEC 12A having a human IgG1 Fc region that is mutated in Q34yE or Y349S would be expected to increase production and improve thermodynamics. Such multispecific antibody would also be expected to have protein A and G binding site for better protein purification than the multispecific antibody without the Fc region. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-4, 22, 23, and 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-75 and 77-92 of copending USSN 17/308,691 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are drawn to the same or nearly the same bispecific antibody that binds NKG2D, CLEC 12A and CD16. The species of the specific antibody having defined amino acid sequences recited in the copending claims would anticipate the genus of the generic protein having a fist antigen binding site that binds NKG2D and a second antigen-binding site that binds CLEC 12A, and an Fc domain that binds CD16. Therefore, the copending claims would anticipate the instant invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	The antibody comprising a VH of SEQ ID NO:9 and a VL of SEQ ID NO:10 is free of the prior art.

14.	No claim is allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUN W DAHLE/Primary Examiner, Art Unit 1644